Citation Nr: 1821609	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  06-25 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1975 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction is currently in the RO in Phoenix, Arizona. 

In May 2009, the Veteran testified during a Board hearing held at the RO before a Veterans Law Judge, who has since retired and is no longer employed by the Board.  A transcript of that hearing is of record.  In March 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO. A transcript of the March 2013 hearing is also of record.

In August 2010 and August 2012, the Board remanded the claims for additional development. 

With regard to the reopened service connection for an acquired psychiatric disability, as decided below, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include the claimed PTSD, rather than listing the PTSD claim as a separate issue as in the previous Board remands.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board notes that additional evidence, to include various statements from the Veteran and duplicate service treatment and personnel records, was added to the record after the issuance of an April 2013 supplemental statement of the case.  While the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such additional evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand as to the remanded issues herein.  Moreover, as the Veteran's claim to reopen the previously denied service connection claim for an acquired psychiatric disability is being granted herein, he is not prejudiced with regard to that claim.  

The issue of whether there was a clear and unmistakable error in a September 27, 1979 rating decision that denied service connection for a nervous condition and a hernia condition has been raised by the record in a July 2014 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final April 1999 rating decision, the RO declined to reopen a claim for service connection for an acquired psychiatric disability.  

2.  Evidence associated with the record since the final April 1999 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

II.  Analysis

By way of background, the Veteran's service connection claim for an acquired psychiatric disability, previously claimed as a nervous condition, was originally denied in a September 1979 rating decision.  He was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156 (b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the September 1979 rating decision became final based on the evidence then of record.   38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In subsequent RO decisions in February 1991 and April 1999, the RO declined to reopen the claim for service connection for an acquired psychiatric disability. The Veteran was notified of the outcome, and he did not initiate an appeal as to either rating decision.  As such, the February 1991 and April 1999 rating decisions became final based on the evidence then of record.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.

The Veteran seeks to reopen the service connection claim for an acquired psychiatric disability.  See July 2004 Claim. 

The evidence previously considered at the time of the last final decision (i.e. in April 1999) includes service treatment records and VA treatment records dated through February 1999.  The April 1999 rating decision denied the Veteran's service connection claim for an acquired psychiatric disability based on the RO's conclusion that the claimed disability neither occurred in nor was caused by service.  

The evidence pertaining to the Veteran's claimed psychiatric disability since the last final rating decision in April 1999 includes his testimony during the May 2009 and March 2013 Board hearings, additional statements from the Veteran received in May 2010 and January and February 2011, a September 2010 letter from Dr. M.K., a VA psychiatrist, and VA treatment records dated through August 2012.

Significantly, at the March 2013 hearing, the Veteran reported that he started experiencing psychiatric symptoms during service, to include "hearing voices," due to combined factors of racial tension and stress from undergoing physical problems due to "hernia" and "people. . . giving [him] orders."  See March 2013 Hearing Tr. at 11-12.  Further, in the January 2011 statement, the Veteran wrote that he was "stress[ed] about abdominal [conditions]" during service in connection with his acquired psychiatric disability claim.  The September 2010 letter from Dr. M.K. indicates that the Veteran was diagnosed with and being treated for unspecified paranoid schizophrenia and depressive disorder, not otherwise specified (NOS). 

The Veteran's March 2013 hearing testimony and additional statements, considered in conjunction with the newly associated clinical records reflecting that he is currently being treated for the noted psychiatric disabilities, suggest a potential relationship between the claimed disability and his service, and is sufficient to at least trigger VA's duty to assist by providing a VA examination.  See Shade, 24 Vet. App. at 120-21.  As such, the evidence is both new and material, and the Board finds that the reopening of this claim is warranted.





ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened and, to this extent only, the benefit is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The Veteran contends that he has an acquired psychiatric disability, to include PTSD, due to service.  Specifically, he maintains that such disability is related to combined factors of experiencing racial tension and stress from undergoing physical problems due to "hernia" and "people . . . giving [him] orders."  See March 2013 Hearing Tr. at 11-12.  

A September 1975 enlistment examination report documents normal findings as to the neurologic and psychiatric systems at the time.  Service treatment records contain various complaints of pain associated with a prior surgery for hernia.  An October 1975 personnel record contains a proposal for the Veteran's discharge from service given that he "[did] not have the motivation or self-discipline necessary to be a solider" and "have not been able to adjust to military life and [his] attitude [was] not conducive to a military training environment."  

Post service, a December 1978 physician's report documents that the Veteran had reported "auditory hallucinations" at the time.  The examining physician suspected a diagnosis of paranoid schizophrenia.  A January 1979 statement from the Veteran's sister indicates that he had called his mother to discuss his "mental nerves condition [during] his stay in the military . . . ."  An August 1979 general VA examination report notes the Veteran's report that he "could not adjust well in service because he had some personal problems with his girlfriend" and that there was "no history of mental illness or nervous condition or any other physical problems while in service."  

As noted, clinical records show current diagnoses of unspecified paranoid schizophrenia and depressive disorder, NOS.  See September 2010 letter from Dr. M.K. 

To date, the Veteran has not undergone a VA psychiatric examination for the claimed acquired psychiatric disability, to include PTSD. Given his current psychiatric diagnoses, and his reports as to the onset and continuity of psychiatric symptomatology since service, a VA examination is necessary to determine whether his current diagnoses are due to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the record indicates that there may be outstanding clinical records pertinent to the pending claims.  In an April 2007 authorization request and during the March 2013 hearing, the Veteran identified VA psychiatric treatment records dating from 1976.  See March 2013 Hearing Tr. at 19.  As the claims file currently does not contain the referenced VA treatment records, while on remand, the AOJ should attempt to obtain these records.

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims, to include VA treatment records from Detroit VA medical center dating from 1976.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for a VA examination with an appropriate professional to address the claimed acquired psychiatric disability, to include PTSD.  The claims file and a copy of this Remand must be made available to the examiner.

Following a review of the claims file and examination of the Veteran, the examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should determine whether the Veteran currently has or has had PTSD at any point relevant to his claim (i.e. since July 2004) even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

If PTSD is diagnosed at any point during the appeal period, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s), if any.  

(B) The examiner should identify all diagnoses of acquired psychiatric disorders other than PTSD, at any point relevant to his claim (i.e. since July 2004), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(C) For each currently diagnosed acquired psychiatric disability other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disability was related to the Veteran's military service, to include the reported stress from experiencing racial tension, undergoing physical problems due to "hernia,"  "people . . . giving [him] orders," and conflicts with his girlfriend at the time.  See March 2013 Hearing Tr.; August 1979 VA examination report. 

In answering the above questions, the examiner should consider all pertinent evidence of record, to include but not limited to the above-referenced medical records as well as lay statements. 

A complete rationale must be provided for all opinions.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


